        

Exhibit (10.32)


MCGRAW HILL FINANCIAL, INC.
PAY RECOVERY POLICY
(Restated effective as of January 1, 2015 (“Restatement Date”))
A.    Purpose and Coverage
This Pay Recovery Policy (the “Policy”) of McGraw Hill Financial, Inc. (“MHFI”)
provides for the recovery from a Covered Individual of Covered Pay in the event
of a Recovery Event (as such terms are defined below). The Policy applies to
Covered Pay granted, paid or credited for Performance Periods or Vesting Periods
beginning on or after the Restatement Date. The Senior Executive Pay Recovery
Policy of MHFI in effect prior to the Restatement Date applies to incentive
compensation granted, paid or credited for Performance Periods or Vesting
Periods beginning prior to the Restatement Date.
Covered Pay. For purposes of the Policy, we limit “Covered Pay” to any short and
long-term cash and equity-based incentive compensation that is granted, paid or
credited to a Covered Individual for a Performance Period or Vesting Period
beginning on or after the Restatement Date. Covered Pay includes the following:
(i) incentive compensation that is determined or that vests based on the
achievement of performance criteria; (ii) stock options and stock appreciation
rights (whether vested or unvested) that have not been exercised prior to the
occurrence of a Recovery Event; (iii) unvested restricted stock; and (iv)
restricted stock units (whether vested or unvested) that have not been settled
through the delivery of cash or securities.
Covered Pay does not include: (i) base salary (whether paid currently or
deferred); (ii) signing grants or awards made to compensate a Covered Individual
for any compensation or compensation opportunity at a prior employer that is
forfeited in connection with the Covered Individual’s resignation of employment
with his or her prior employer; (iii) shares of stock (or other consideration)
received by the Covered Individual upon the exercise (prior to the occurrence of
a Recovery Event) of an option or stock appreciation right, the vesting of
restricted stock, or the settlement of restricted stock units; (iv) Company
contributions to retirement plans; or (v) the value of any health, welfare or
similar employee benefits that are provided by the Company to a Covered
Individual.
Covered Individuals. The Policy covers the Covered Pay for all employees of MHFI
and its subsidiaries (collectively, the “Company”) at Grade Level 16 or above
(“Covered Individuals”), excluding employees of S&P Ratings who are not
Executive Officers. S&P employees are covered by the separate S&P Pay Recovery
Policy.
The Policy covers both the active and former Covered Individuals during the
relevant Coverage Period. For the avoidance of doubt, an individual who is a
Covered Individual on the date of his or her termination of employment from the
Company will continue to be a Covered Individual for the balance of the
applicable Coverage Period following the termination of employment.

NYDOCS01/1383398.10        



--------------------------------------------------------------------------------

        



Certain Covered Individuals may also be covered by a pay recovery or other “claw
back” policy maintained by a subsidiary or affiliate of MHFI (an “Other Recovery
Policy”). To the extent that a Recovery Event may also give rise to a right on
the part of a subsidiary or affiliate of MHFI to reduce or require repayment of
compensation pursuant to any Other Recovery Policy, MHFI will coordinate with
such subsidiary or affiliate so that the Covered Individual’s compensation will
be reduced, or repayment required, only once (that is, no “double recovery” for
a single Recovery Event). In addition, if the Covered Individual subject to the
Other Recovery Policy is an Executive Officer, any determination under the Other
Recovery Policy will be subject to the final review and approval of the
Compensation and Leadership Development Committee (“CLDC”) of our Board of
Directors (the “Board”) and the independent members of our Board (“Independent
Directors”) in the manner set forth in this Policy.
Coverage Period. For each item of Covered Pay, the Policy applies only for a
Recovery Event that occurs during the Coverage Period. In this Policy, the
“Coverage Period” means (i) the relevant performance period relating to any
Covered Pay that is performance-based (the “Performance Period”) and (ii) the
vesting or service period for any Covered Pay that is time-based or awarded on a
discretionary or ad hoc basis (the “Vesting Period”), plus the 24-month period
following the end of the relevant Performance Period or Vesting Period,
regardless of whether the Covered Individual is then employed by the Company.
B.    CLDC and Independent Director Determinations
The CLDC administers the Policy and is responsible for (i) making recovery
recommendations to the Independent Directors regarding actions under the Policy
affecting the Covered Pay of Executive Officers and Segment Presidents (to the
extent they are not covered as Executive Officers) (“Senior Management”) and
(ii) actions under this Policy affecting Covered Pay for Covered Individuals who
are not current members of Senior Management or former employees who were
members of Senior Management at the time of their termination of employment with
the Company. The CLDC may also amend or terminate the Policy. The CLDC may
delegate responsibility for the administration of the Policy to one or more
officers of the Company, except that the CLDC may not delegate responsibility
for decisions (i) affecting the Covered Pay of current members of Senior
Management (or former employees who were members of Senior Management at the
time of their termination of employment with the Company), (ii) related to
Recovery Events that apply to a Covered Individual to whom the CLDC has
delegated responsibility hereunder, or (iii) to amend or terminate this Policy.
References to the CLDC include those officers to whom the CLDC has delegated
responsibility in accordance with the terms hereof.
In making its recommendations to our Independent Directors (or in acting under
the Policy where no recommendation to the Independent Directors is required),
the CLDC will:
1.
Determine whether a Recovery Event has occurred.

2.
Review the Covered Pay for each Covered Individual.

3.
Identify any amount of Covered Pay that (i) was based on a material
recalculation or adjustment or other material redetermination or noncompliance
with financial reporting






NYDOCS01/1383398.10    2    



--------------------------------------------------------------------------------

        



requirements that results in an adjustment to the determination of the
achievement of performance measures that were used to calculate the amount of
Covered Pay, or similar events that result in a restatement or adjustment to
financial or non-financial performance measures that were used to calculate the
amount of Covered Pay (each, an “Adjustment Event”), (ii) would have been
materially different if it had been based on the re-determined achievement of
the performance criteria pursuant to a Recovery Event and (iii) is subject to
adjustment based on the occurrence of a Recovery Event.
4.
Recommend or, if applicable, take appropriate actions or adjustments for each
item of Covered Pay.

In making its recommendation to the Independent Directors or in taking action
under the Policy, the CLDC may consider all relevant facts and circumstances,
including, without limitation, the conduct of the Covered Individual, and any
other factors that the CLDC determines are appropriate under the circumstances
of the particular case.
In situations involving Senior Management, our Independent Directors are
responsible for determining, based on the CLDC’s recommendations, whether a
Recovery Event has occurred and any steps to be taken due to the occurrence of a
Recovery Event. In situations involving Senior Management, the Independent
Directors are free to pursue remedies or other actions that have not been
recommended by the CLDC, and will make the final determination concerning
whether to take a particular action for one or more of the Covered Individuals
affected by a Recovery Event.
The party responsible for determining whether a Recovery Event has occurred will
consult with the Audit Committee of the Board with respect to any event or
circumstance that may constitute a Recovery Event and that relates to matters
within the Audit Committee’s jurisdiction.
C.    Recovery Event
For purposes of this Policy, a “Recovery Event” means one or more of the
following that occurs during the Coverage Period:
1.
Solely in respect of Senior Management, an Adjustment Event.

2.
For all Covered Individuals, an intentional, willful or grossly negligent act or
omission that violates one or more Company policies or operating procedures and
that, in the judgment of the CLDC, has or will have a material negative impact
on the business, financial condition or reputation of the Company.

3.
For all Covered Individuals, (i) a conviction of or plea of no contest or guilty
to, a felony under U.S. federal or state law, or equivalent crime under the laws
of any non-U.S. jurisdiction that, in the judgment of the CLDC (or Independent
Directors, with respect to Senior Management), has or will have a material
negative impact on the business, financial condition or reputation of the
Company; provided, however, that, if a Covered Individual is indicted for such a
felony or other crime, the Coverage Period will be tolled until the final
adjudication or other disposition of the indictment; or (ii) a determination by
the CLDC (or






NYDOCS01/1383398.10    3    



--------------------------------------------------------------------------------

        



Independent Directors, with respect to Senior Management) that the Covered
Individual has engaged (A) in one or more acts or omissions in connection with
the performance of services for the Company that involves fraud or a violation
of applicable securities laws, or (B) in any illegal or unlawful activity
(whether or not in the performance of duties to the Company and whether or not
covered by clause (i) of this Paragraph C.3), in each case, that, in the
judgment of the CLDC (or Independent Directors, with respect to Senior
Management), has or will have a material negative impact on the business,
financial condition or reputation of the Company.
D.    Notice to Covered Individuals and Consent
We will provide written notice of the Policy to each Covered Individual and
intend to include an appropriate reference to the Policy in the award
documentation and other documents relating to Covered Pay. While a Covered
Individual’s consent is not required for the Policy to apply to that Covered
Individual, a Covered Individual’s acceptance of any award, grant or payment
that constitutes Covered Pay will constitute that individual’s acceptance and
agreement to the application of the Policy.
We also intend to provide written notice to the Covered Individuals within 90
days following any determination under this Policy that a Recovery Event that
may be applicable to the Covered Individual has occurred. If a determination is
made under this Policy to pursue repayment and/or other remedies with respect to
a Covered Individual, we will notify the Covered Individual of the steps that he
or she is required to take to respond to the determination under the Policy. A
Covered Individual, other than a member of Senior Management, may contest a
determination to pursue repayment or other remedies by notifying the CLDC of
such contest no more than 20 days after the delivery of the notice of recovery
to such Covered Individual. Any such contest shall be adjudicated by the CLDC or
its delegate, whose determination shall be final and binding on all parties.
E.    Recoupment of Excess Payments
Amount of Recovery. The amount of recovery related to any Recovery Event will be
determined based on all relevant facts and circumstances. Without limiting the
discretion of the Independent Directors to determine the recovery amount for
Recovery Events involving Senior Management, the following general principles
will apply for determinations of the amount of any recovery:
1.
Where a Recovery Event consists of an Adjustment Event, the amount of recovery
generally will consist of the amount by which Covered Pay would have been
different based on the re-determined achievement of the performance criteria
pursuant to the Recovery Event.

2.
Where the Recovery Event does not relate to quantifiable performance measures,
the amount of recovery will be proportional to the seriousness of the violation,
act, omission or other event or circumstances constituting the Recovery Event
and to its impact, or potential impact, on the business, reputation, financial
results and/or regulatory standing of MHFI with applicable oversight groups or
agencies.






NYDOCS01/1383398.10    4    



--------------------------------------------------------------------------------

        



3.
Under no circumstances may the amount of recovery with respect to one or more
Recovery Events exceed the Covered Pay of the relevant Covered Individual during
the Coverage Period during which such Recovery Event(s) occur.

The CLDC or its delegate (or the Independent Directors, in the case of Senior
Management) may adjust the amount for which recovery is sought to take account
of the tax consequences of recovery to the Covered Individual.
Method of Recovery. The CLDC may recommend to the Independent Directors (or
implement, where no recommendation to the Independent Directors is required) any
reasonable correction method, including through the use of any of the following
methods, alone or in combination:
1.
Canceling outstanding awards of Covered Pay, whether or not vested.

2.
Reducing the amount of Covered Pay that is otherwise payable to the Covered
Individual under any compensatory plan, program, or arrangement of the Company;

3.
Withholding or reducing future amounts of Covered Pay that otherwise would be
provided under the Company’s usually applicable compensation programs and
practices; and/or

4.
Seeking repayment directly from the Covered Individual.

In circumstances involving an Adjustment Event, the CLDC may also recommend to
the Independent Directors that the Company make an additional payment to a
Covered Individual in the event of a prior underpayment of Covered Pay.
The recovery of Covered Pay under this Policy using any of the foregoing methods
will be subject to applicable law. In addition, the CLDC and the Independent
Directors, as applicable, will make reasonable efforts to structure any recovery
to avoid adverse tax consequences for the affected Covered Individual; thus, for
example, MHFI will not seek recovery against amounts of nonqualified deferred
compensation to the extent that such recovery would result in the imposition of
additional tax on a Covered Individual pursuant to Section 409A of the Internal
Revenue Code (or any successor statute).
F.    Other Policy Provisions
The Policy is in addition to (and not in lieu of) any right of repayment,
forfeiture or right of offset against any Covered Individual that is (i)
required pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (or any
successor statute), (ii) required pursuant to any other statutory repayment
requirement implemented at any time prior to or following the adoption of the
Policy or (iii) contemplated by the terms of any Company plan, program or
agreement applicable to the Covered Individual.
If any term of this Policy is found by a court of competent jurisdiction to be
invalid or unenforceable as against public policy or for any other reason, such
term shall remain in force and effect to the maximum extent allowable and all
non-affected terms shall remain fully valid and enforceable.





NYDOCS01/1383398.10    5    

